Citation Nr: 1754792	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  13-21 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen the claim of service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen the claim of service connection for type 2 diabetes mellitus, to include as due to toxic herbicide exposure.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for type 2 diabetes mellitus, to include as due to toxic herbicide exposure.

7.  Entitlement to service connection for ischemic heart disease, to include as due to toxic herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1969.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of a September 2012 and May 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lakewood, Colorado and Denver, Colorado, respectively.  

The Veteran testified before the undersigned in August 2017.  A hearing transcript is of record.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In August 2000 and August 2002, service connection for bilateral hearing loss ant tinnitus was denied; a notice of disagreement and/or new and material evidence was not submitted within one year of notice of that decision.  

2.  The evidence added to the record since the August 2002 RO decision relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss and tinnitus.  

3.  In May 2004 and June 2009, service connection for type 2 diabetes mellitus was denied; a notice of disagreement and/or new and material evidence was not submitted within one year of notice of that decision.  

4.  The evidence added to the record since the June 2009 decision relates to an unestablished fact necessary to substantiate the claim of service connection for type 2 diabetes mellitus.  

5.  The Veteran's bilateral hearing loss is not related to service.

6.  The Veteran's tinnitus is related to service.

7.  The Veteran's type 2 diabetes mellitus is not related to service.

8.  The Veteran's ischemic heart disease is not related to service.



CONCLUSIONS OF LAW

1.  The August 2000 and August 2002 decisions that denied the Veteran's claim for entitlement to service connection for bilateral hearing loss and tinnitus are final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  As the evidence received subsequent to the August 2002 rating decision is new and material, the requirements to reopen the claim for entitlement to service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C. §§ 5108, 7105 (West 2012); 38 C.F.R. §§ 3.102, 3.156 (2017).

3.  The May 2004 and June 2009 decisions that denied the Veteran's claim for entitlement to service connection for type 2 diabetes mellitus, to include as due to toxic herbicide exposure, are final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

4.  As the evidence received subsequent to the June 2009 rating decision is new and material, the requirements to reopen the claim for entitlement to service connection for type 2 diabetes mellitus, to include as due to toxic herbicide exposure, have been met.  38 U.S.C. §§ 5108, 7105 (West 2012); 38 C.F.R. §§ 3.102, 3.156 (2017).

5.  The criteria for establishing entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

6.  The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

7.  The criteria for establishing entitlement to service connection for type 2 diabetes mellitus, to include as due to toxic herbicide exposure, have not been met.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

8.  The criteria for establishing entitlement to service connection ischemic heart disease, to include as due to toxic herbicide exposure, have not been met.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records as well are associated with the claims file.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C. § 5103A (eliminates the concept of a well-grounded claim).

In this case, the Veteran is asserting entitlement to service connection for bilateral hearing loss, tinnitus, and type 2 diabetes mellitus.  The claims were previously denied in August 2000, August 2002, May 2004, and June 2009 rating decisions.  The claims were denied as a result of a lack of evidence demonstrating a manifestation of symptoms in service as well as a deficit of supporting evidence regarding a linkage between the disorders and military service.  The Veteran did not submit a notice of disagreement or new and material evidence within one year of notice of the rating decisions.  Therefore, the decisions became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(b), 20.202, 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that VA has a duty to consider in every case whether evidence received within one year of an RO decision is new and material so as to prevent the decision from becoming final under 38 C.F.R. § 3.156(c)).

After a review of the evidence submitted since the respective rating decisions became final, the Board determines that the claims should be reopened.  Specifically, among other new evidence in the record, the evidence includes an October 2017 medical opinion analyzing the nexus between the Veteran's hearing loss and tinnitus with his military service.  With regards to the diabetes claim, additional evidence has been presented possibly suggesting exposure to toxic herbicides, including testimony receiving during the August 2017 hearing.  

Not only is this evidence "new," in that it was not of record prior to the last final denial of the claim, it is also "material," as it relates to an unestablished fact necessary to support the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Therefore, as evidence that is both "new" and "material" has been submitted, the claims are reopened.

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C. § 5107(b). 

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Additionally, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2017).  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995).

Bilateral Hearing Loss and Tinnitus

The Veteran is seeking entitlement to service connection for bilateral hearing loss and tinnitus.  He contends that his hearing loss and tinnitus are directly related to his duties in service as an aircraft mechanic as well as his exposure to a concussive sound wave after an aircraft with bombs exploded.

In cases where a hearing loss disability is claimed, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

The Veteran's DD-214 reflects his military occupation as a vehicle operator.  During his August 2017 hearing, he described transporting people on the flight line.  Additionally, he credibly described working on the trim pad, which is where the aircraft are on blocks while being tested.  He also described an airplane explosion, which appears to be corroborated by other statements provided in an online veterans' forum.  The Veteran's statements are consistent with the circumstances of his service.  Therefore, the Board concedes that the Veteran was exposed to hazardous noise exposure during service.

At the Veteran's January 1961, entrance examination, he underwent audiological testing.  His hearing acuity was measured at 15 of 15 during the whispered voice test, bilaterally.  The Board does not consider the findings of the whispered voice test to be probative in this case because whispered voice tests have been recognized by VA as unreliable.  See VBA Training Letter 211D (10-02), dated March 18, 2010 (stating that whispered voice tests "cannot be considered as reliable evidence that hearing loss did or did not occur.").  Even so, there is nothing in the record to suggest that his hearing was anything other than normal when he entered service.  


However, at the Veteran's December 1968 separation examination, his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
15
10
0
0
0

Based on this evidence, even when assuming that the Veteran's hearing was normal when he entered service, the Board is able to make the lay observation that there is little evidence of diminished hearing during service.  

In fact, the first evidence of bilateral hearing loss of record is a December 1980 private audiogram, where, it appears that the pure tone thresholds were approximately as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
10
10
40
LEFT
50
50
30
40
50

At an April 2012 VA examination, his pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
65
65
80
105+
LEFT
65
70
60
70
95

As such, the evidence of record demonstrates that the first two elements of service connection-a current disability and in-service noise exposure-are satisfied.  The question remaining is whether the Veteran's current disability is etiologically related to that in-service noise exposure.

In considering this question, the Board recognizes the Veteran's statements regarding his history of symptoms.  In this regard, while the Veteran is not competent to diagnose a hearing loss disorder, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board determines that the Veteran's reported history of continued symptomatology is insufficient by itself to warrant service connection.  Despite the Veteran's statements that his hearing loss occurred immediately after the aircraft explosion incident, there are no notations in his treatment record regarding hearing loss and his hearing was within normal limits at his separation examination.  Therefore, continuity is not established based on the Veteran's statements.

Next, service connection may also be granted when the evidence establishes a medical nexus between his disability and his military service.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's disorder to active duty, despite his contentions to the contrary.

During an April 2012 VA examination, the examiner determined that the Veteran's bilateral hearing loss was less likely than not related to military service.  The examiner noted that the Veteran's position as a vehicle operator had a moderate probability of noise exposure.  The examiner then emphasized that because the Veteran's hearing was found to be within normal limits at the time of separation, his hearing loss is unrelated to military service.  The Board assigns the opinion significant probative value as the examiner recognized the Veteran's reported history of noise exposure and based their decision on the facts in the record.

In October 2017, the Veteran submitted a private medical opinion by an audiologist.  The audiologist found that the Veteran had been exposed to an excessive amount of noise at his duty station.  The audiologist stated that she reviewed the Veteran's service treatment records.  She noted that the Veteran exhibited bilateral normal hearing at the time of his enlistment.  The audiologist recognized a documented shift of 40 decibels at 6000 Hertz in the right ear as evidenced by comparison of his entrance and separation examinations.  Based on these findings, the audiologist concluded that the Veteran's change in hearing acuity at a high frequency was suggestive of noise injury.  Unfortunately, the Board finds the audiologist's opinion to have no probative value in this regard.  As noted above, the highest pure tone threshold recorded during his separation examination was 15 decibels with regard to 4000 Hertz and less.  There is no entry regarding the pure tone threshold at 6000 Hertz.  Therefore, there is no medical evidence that the Veteran's hearing shifted 40 decibels during service.  

The Board acknowledges that a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  However, in such cases, the veteran must demonstrate not only acoustic trauma, but also an upward shift in tested thresholds while in service.  In this instance, with the Veteran's almost perfect pure tone thresholds at separation, there is no instance in which the Board would find that there has been a perceptible shift of pure tone thresholds during service.  

The Board concludes that the evidence does not support a finding of service connection for bilateral hearing loss.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107 (b) (West 2014).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regards to the Veteran's tinnitus, the Board determines that service connection is warranted.  The October 2017 audiologist found that the Veteran reports suffering from tinnitus since approximately 1966.  On multiple occasions since service, he has discussed ringing in the ears originating from his time in service.  The Board notes that although the severity of his tinnitus has waxed and waned, the Veteran reported ringing in his ears at least since he first underwent a series of audiology examinations for work in the 1980s.  The audiologist concluded that the Veteran's tinnitus is at least as likely as not due to impulse and impact noise during service.  As the Board has already conceded in-service noise exposure and the Veteran is competent to report ringing in his ears, service connection is granted. 

Type 2 Diabetes Mellitus and Ischemic Heart Disease

The Veteran is seeking entitlement to service connection for type 2 diabetes mellitus and ischemic heart disease, to include as due to toxic herbicide exposure.

VA regulations state that a veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, 2,4-Dichlorophenoxyacetic acid or 2,4,5-Trichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Notably, these were the key compounds found in the tactical herbicides used during that time, with "Agent Orange" being the most common.

Service connection is presumptively warranted for a veteran who has been exposed to toxic herbicide agent during active military service (subject to the requirements of 38 C.F.R. § 3.307(a)) for diseases such as chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, non-Hodgkin's lymphoma, porphyria cutanea tarda, multiple myeloma, prostate cancer, soft-tissue sarcomas, early-onset peripheral neuropathy, Parkinson's disease, B-cell leukemias, respiratory cancers, and ischemic heart disease.  38 C.F.R. § 3.309(e).

The Board will begin its analysis by addressing the preliminary matter of whether the Veteran was exposed to herbicide agents while serving in Thailand.  In this regard, a May 2010 VA Compensation and Pension Bulletin indicated that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand, which was intended to eliminate vegetation and ground cover for base security purposes.  When herbicide-related claims involving Thailand service are received, VA should now evaluate the treatment and personnel records to determine whether a Veteran's service activities involved duty on or near the perimeter of the military base where the Veteran was stationed.  It was ultimately determined that special consideration of herbicide exposure cases should be extended to those Veterans whose duties placed them on or near the perimeters of certain Thailand military bases.  Special consideration may only be granted to Veterans who served during the Vietnam era, from February 28, 1961, to May 7, 1975.

VA's Adjudication Procedure Manual, M21-1, Part IV.ii.1.H.5.b. (August 13, 2017) was thereby adopted for application in cases where a Veteran alleged exposure to herbicides in Thailand.  It directs, in pertinent part, that if a Veteran served in the U.S. Air Force during the Vietnam Era at one of the specified Royal Thai Air Force Bases (RTAFBs), including at Ubon, and was involved with airbase perimeter security, then herbicide exposure is to be conceded.  The Manual also provides guidance for veterans who served in the United States Air Force at the specified RTAFBs, and it focuses on whether the evidence shows service in some capacity that would place them near an airbase perimeter.

The Veteran served at Ubon RTAFB, Thailand from July 7, 1966, to July 8, 1967, as a mechanic and equipment repairman.  Initially, the Board notes that the Veteran did not serve in an MOS which placed him near the base perimeter.  During his August 2017 hearing, he stated that although he never handled Agent Orange, he would fix C-130 aircraft that would have engine problems.  According to him, he fixed planes on one or two occasions that would have 300 to 400 gallons of Agent Orange.  He also asserted that they tested airplane engines within 100 to 200 feet of the perimeter.  He stated that his barracks were screened in and 20 feet from the perimeter.  Finally, he asserts that he traveled to Vietnam to work on airplanes as well as to visit the Bob Hope USO December 1966 show in Da Nang, Vietnam.  

During the Veteran's hearing, the undersigned discussed with the Veteran and his representative the need to provide corroboration that he served in a capacity that would have exposed him to toxic herbicides.  Unfortunately, the Veteran can offer no corroboration that he worked on C-130s with Agent Orange, served near the perimeter of the base, and traveled to Vietnam.  

As for the C-130s, the Veteran stated that he worked on them on one or two occasions when they carried Agent Orange and that he never handled the toxic herbicides.  The Veteran submitted a generic statement by J.S. regarding C-123s that were part of Operation Ranch Hand, but the Veteran himself only described working on C-130s.  A statement by another veteran, R.C., describes the common knowledge that missions involving Agent Orange were flown from Ubon Airfield and that everyone at Ubon was indirectly exposed.  However, he lacks competency to make such an overarching statement in this disability benefits context.  Although W.E. describes unloading and loading Agent Orange barrels at Ubon, there is no evidence that the Veteran participated in these claimed duties.  

As for his perimeter duties, the Veteran submitted a picture of the base layout for Korat RTAFB.  However, a picture of another RTAFB is insufficient alone to corroborate any of the Veteran's claims.  As for his claims for working and living near the base perimeter, he has not presented corroborating testimony, photographs, or statements demonstrating that his barracks were only 20 feet away from the perimeter and that he tested airplanes 100 to 200 feet away from the perimeter.  

As for the Veteran's potential trips to Vietnam, he submitted a statement from R.S. explaining that many airmen traveled to Vietnam during the war without official orders to quickly repair a damaged aircraft.  Unfortunately, there is no explanation of why R.S. is competent to make such a statement and even if he is competent to make such a statement, he is only talking generally.  There is a statement from Captain J.W. of World Airways, Inc.  Captain J.W. described flying to Bangkok via Vietnam, but the document appears to be irrelevant as the captain is only talking generally and the Veteran has made no assertions in this regard.  

After exhaustively examining the claims file, including the Veteran's statements and the statements of the other veterans that he submitted, the Board finds that the provided information is insufficient to warrant a presumption that the Veteran was exposed to toxic herbicides.  The Board's conclusion is supported by a February 2016 formal finding by the RO concluding that VA cannot concede the Veteran's exposure to toxic herbicides based on the evidence provided.  Nevertheless, the Board will evaluate whether the Veteran is entitled to service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

After a review of the evidence of record, the Board finds that service connection is not warranted.  As an initial matter, service treatment records do not reflect complaints of, treatment for, or a diagnosis related to diabetes or heart disease.  Significantly, his separation examination was absent of any complaints of or observed symptoms related to diabetes or heart disease.  

In fact, the post-service evidence does not reflect symptoms related to diabetes or heart disease for many years after the Veteran left active duty service.  With regards to his diabetes, he was diagnosed in 2002.  As for his heart disease, the first manifestation of the condition appears to be in April 2005 when he tested positive for ischemia after being admitted to a hospital for chest pain.  The Board emphasizes that because the Veteran left active service in 1969, it was not until approximately 33 years later that he was first diagnosed with diabetes, and 36 years later until he was diagnosed with symptoms related to a heart disability.  The Board also notes that the Veteran has not specifically asserted that he has suffered from his condition since military service.  Rather, he asserts that his conditions are secondary to toxic herbicide exposure.  Therefore, the Board finds that continuity is not established based on the medical evidence or the Veteran's statements.  

Next, service connection may also be granted when the evidence establishes a medical nexus between his disorders and his military service and/or a service-connected disability.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's disorder to active duty despite his contentions to the contrary.

The Board has found that the earliest indication of diabetes and heart disease in the claims file was 33 years and 36 years, respectively, after he separated from military service.  The Board notes that there is no medical evidence in the record indicating any kind of direct relationship between his disorders and his military service.  Additionally, the Veteran himself has not put forward a direct service connection argument.

Therefore, the Board finds that the weight of the competent evidence does not attribute the Veteran's type 2 diabetes mellitus and heart disease to military service despite his contentions to the contrary.  In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C. § 5107(b) (2012).  However, as the most probative evidence is against the claim, the doctrine is not applicable in this case.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In considering this appeal, consideration has been given to the Veteran's statements relating his claimed disabilities to military service, including his claimed exposure to toxic herbicides.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Although the Veteran is competent to testify that he observed symptoms of hearing loss, type 2 diabetes mellitus, and heart disease, he is not competent to provide a medical opinion linking these disabilities to his military service.  Such a medical nexus does not involve a simple identification that a layperson is competent to make.  See Jandreau, 492 F.3d at 1377, n.4.  


ORDER

New and material evidence having been submitted, the application to reopen a previously denied claim for entitlement to service connection for bilateral hearing loss is granted, and the claim is reopened.

New and material evidence having been submitted, the application to reopen a previously denied claim for entitlement to service connection for tinnitus is granted, and the claim is reopened.

New and material evidence having been submitted, the application to reopen a previously denied claim for entitlement to service connection for type 2 diabetes mellitus is granted, and the claim is reopened.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

Service connection for type 2 diabetes mellitus, to include as due to toxic herbicide exposure, is denied.

Service connection ischemic heart disease, to include as due to toxic herbicide exposure, is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


